 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    ARMANDO J. MENA,                                  No. 1:18-cv-01190-AWI-JLT (PC)
10                       Plaintiff,
11           v.                                         ORDER FINDING APPEAL NOT TAKEN IN
                                                        GOOD FAITH
12    KERNAN, et al.,
13                       Defendants.
14

15          Plaintiff, Armando J. Mena, is a state prisoner proceeding pro se and in forma pauperis in

16   this civil rights action which he filed pursuant to 42 U.S.C. § 1983. On July 15, 2019, the court

17   dismissed the action because the defendants are entitled to qualified immunity on Plaintiff’s

18   claims. (Doc. Nos. 9, 13.) Plaintiff appealed and the United States Court of Appeals for the

19   Ninth Circuit referred the matter to this Court for a determination, under Federal Rule of

20   Appellate Procedure 24(a), whether the appeal is frivolous or taken in bad faith. (Doc. No. 18.)

21          An appeal is taken in good faith if the appellant seeks review of any issue that is not

22   frivolous. Gardner v. Pogue, 558 F.2d 548, 550-51 (9th Cir. 1977) (citing Coppedge v. United

23   States, 369 U.S. 438, 445 (1962); see also Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th

24   Cir. 2002) (if at least one issue or claim is non-frivolous, the appeal must proceed in forma

25   pauperis as a whole). A frivolous action is one “lacking [an] arguable basis in law or in fact.”

26   Franklin v. Murphy, 745 F.2d 1221, 1225 (9th Cir. 1984). “[T]o determine that an appeal is in

27   good faith, a court need only find that a reasonable person could suppose that the appeal has some

28   merit.” Walker v. O’Brien, 216 F.3d 626, 632 (7th Cir. 2000).
                                                       1
 1            The court dismissed this action because, in light of Hines v. Youseff, 914 F.3d 1218 (9th

 2   Cir. 2019), Defendants are entitled to qualified immunity on Plaintiff’s claims. Plaintiff filed a

 3   request for certificate of appealability, which was erroneously processed by the court clerk’s

 4   office as a notice of appeal.1 (See Doc. 15.) Either way, Plaintiff’s filing fails to state any basis

 5   to find that the findings and recommendations and order adopting were erroneous and the Court

 6   finds none. No basis for Plaintiff’s filing other than his mere disagreement with the ruling is

 7   discernable, which does not suffice to demonstrate good faith or merit.

 8            Accordingly, IT IS HEREBY ORDERED that:

 9            1.       Pursuant to Fed. R. App. P. 24(a)(3)(A), the Court finds that the appeal was not

10                     taken in good faith; and

11            2.       Pursuant to Fed. R. App. P. 24(a)(4)(B), the Clerk of the Court shall serve this

12                     order on Plaintiff and the Court of Appeals for the Ninth Circuit.

13
     IT IS SO ORDERED.
14

15   Dated: August 23, 2019
                                                           SENIOR DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
     1
       This minor docketing error is of no consequence as a certificate of appealability is required to appeal a decision in a
27   habeas proceeding, but has no application in this civil rights case. 28 U.S.C. § 2253(c)(1)(A); Miller-El v. Cockrell,
     537 U.S. 322, 335-36 (2003). It was actually in Plaintiff’s best interest that the document was processed as a notice
28   of appeal.
                                                                  2
